Citation Nr: 0921368	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  07-16 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to an increased rating of greater than 10 
percent for bilateral callosities.

2. Entitlement to service connection for tinea pedis 
(athlete's foot), including as secondary to service-connected 
callosities.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk



INTRODUCTION

The Veteran had active duty military service from March 1961 
to April 1964.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2006 
rating determination by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Muskogee, Oklahoma.  

The issue of service connection for tinea pedis (athlete's 
foot), including as secondary to service-connected 
callosities, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the period of this appeal, the Veteran's bilateral 
callosities are manifested by objective evidence of chronic 
calluses and subjective complaints of pain.


CONCLUSIONS OF LAW

1. The criteria for a separate 20 percent rating for 
callosities of the left foot have been met, but an increased 
rating of greater than 20 percent for callosities of the left 
foot is not allowed under the amputation rule based on the 
Veteran's current service-connected disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.68, 4.71a, 
Diagnostic Code 5284 (2008).

2.  The criteria for a separate 10 percent rating for 
callosities of the right foot have been met, but an increased 
rating of greater than 10 percent for callosities of the 
right foot is not allowed under the amputation rule based on 
the Veteran's current service-connected disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.68, 4.71a, 
Diagnostic Code 5284 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A February 2006 
letter expressly told him to provide any relevant evidence in 
his possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that letter dated in February 2006 partially satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the February 2006 letter advised the 
Veteran what information and evidence was needed to 
substantiate the claim decided herein.  The letter also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records such as 
medical records, employment records, and records from other 
Federal agencies.  

A letter sent to the Veteran in May 2006 explained how VA 
establishes a disability rating and effective date in 
accordance with Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).

The Board observes that the February 2006 and March 2006 
letters were sent to the Veteran prior to the September 2006 
rating decision.  The VCAA notice with respect to the 
elements addressed in these letters was therefore timely.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (Court) issued a decision in Vazquez-Flores 
v. Peake, 22 Vet.App. 37 (2008), which held that, for an 
increased compensation claim, section 5103(a) requires, at a 
minimum, that the Secretary notify the Veteran that he must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on his 
employment and daily life.  Further, if the diagnostic code 
under which the Veteran is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by him demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of that 
worsening has on his employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
Veteran.  Additionally, the Veteran must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

The Veteran was informed of all aspects of Vazquez notice in 
a letter dated in March 2009.  Although notice in accordance 
with Vazquez was sent after the initial adjudication of the 
Veteran's claim, the Board finds this error to be 
nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the notice provided in 
the March 2009 letter fully complied with the requirements of 
38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), and Vazquez, 
supra, and after the notice was provided the case was 
readjudicated and an April 2009 supplemental statement of the 
case was provided to the Veteran.  See Pelegrini II, supra; 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

The Board also finds that VA has fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the Veteran's service treatment records are associated with 
the claims folder, as are relevant VA and private treatment 
records.  The Veteran has not identified any additional 
relevant, outstanding records that need to be obtained before 
deciding his claim.  Finally, the Veteran was afforded a VA 
examination in July 2006 with respect to the issue decided 
herein.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II. Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the Veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.

The Board may also consider whether an increased evaluation 
would be in order under other relevant diagnostic codes.  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  Thus, the Board may consider 
the propriety of assigning a higher, or separate, rating 
under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).  In this case, as discussed below, the 
Board has determined that a different diagnostic code, 
resulting in a higher disability rating, is more appropriate 
in this case.  

The Veteran is currently rated at 10 percent under Diagnostic 
Code 5279 for Metatarsalgia, anterior (Morton's disease), 
unilateral, or bilateral.  38 C.F.R. § 4.71a, Diagnostic Code 
5279 (2008).  Ten percent is the maximum rating under this 
code.  The Veteran was service-connected for bilateral 
callosities with metatarsalgia and assigned a disability 
rating of 10 percent in September 1972.  The Veteran made his 
current claim for an increased rating in January 2006.  He 
received a VA medical examination in July 2006.  

Upon review of the evidence, the Board finds that rating the 
Veteran under Diagnostic Code 5284 for general foot injuries 
would be more appropriate because the other foot-related 
diagnostic codes do not accurately capture the Veteran's 
disability picture or offer as high of a rating.

Diagnostic Codes 5276 through 5284 outline the possibilities 
for rating disabilities of the feet:  

Diagnostic Code 5276 pertains to flatfoot.  While the Veteran 
was diagnosed with flat feet at his July 2006 VA examination, 
this disability has not been shown to be service-connected.  
Thus, rating under this diagnostic code would not be 
appropriate.  

Diagnostic Codes 5277 and 5278 pertain to weak foot and claw 
foot (pes cavus).  The Veteran has not been diagnosed with 
these conditions.  Thus, rating under these diagnostic codes 
would not be appropriate.

The Veteran was previously rated under Diagnostic Code 5279, 
which applies to metatarsalgia, or Morton's disease.  The 
Veteran was diagnosed with anterior metatarsalgia at a VA 
exam in August 1972.  However, the July 2006 examination 
report states that the Veteran does not currently suffer from 
Morton's metatarsalgia in either of his feet.  No other 
medical evidence has confirmed the diagnosis since the August 
1972 exam.  Since the medical evidence demonstrates that the 
Veteran no longer suffers from metatarsalgia, the Board finds 
that rating under the corresponding diagnostic code is no 
longer appropriate.

Diagnostic Codes 5280 and 5281 cover hallux valgus and hallux 
rigidus, respectively.  The July 2006 VA examination report 
states that the Veteran currently suffers from both of these 
conditions.  However, these conditions have not been shown to 
be connected to the Veteran's active duty service.  Nor have 
they been shown to be related to the Veteran's callosities.  
Thus, rating under either of these codes would not be 
appropriate.

Diagnostic Code 5282 pertains to hammer toes.  At the July 
2006 VA examination, the Veteran was diagnosed with hammer 
toes on both of his feet.  However, hammer toes have not been 
shown to be related to service.  Thus, rating under this code 
would not be appropriate.

Diagnostic Code 5283 pertains to malunion of the tarsal or 
metatarsal bones.  The medical evidence does not demonstrate 
that the Veteran currently suffers from this disorder.  Thus, 
rating under this code would not be appropriate.

Finally, Diagnostic Code 5284 covers general foot injuries.  
Moderate foot injuries are assigned a 10 percent rating, 
while moderately severe and severe foot injuries are assigned 
a 20 percent and 30 percent rating, respectively.  Since the 
medical evidence does not conclusively demonstrate that any 
of the other foot-related diagnostic codes apply to the 
Veteran's foot disability, the Board finds that this rating 
is the most appropriate.  Additionally, this diagnostic code 
offers the highest possible rating based on the Veteran's 
current symptoms.        

In determining which level of severity is appropriate for the 
Veteran's disability, the Board finds that a 10 percent 
rating for the right foot and a 20 percent rating for the 
left foot is most appropriate.  The Board bases its opinion 
primarily on the Veteran's subjective complaints of pain.  
The Veteran stated at his July 2006 VA exam that he regularly 
suffers from pain, stiffness, and swelling in both of his 
feet.  He also stated that he is only able to stand for about 
30 minutes and walk for 10 to 15 minutes.  

The Board notes that the Veteran suffers from a variety of 
non-service-connected foot disorders which may contribute to 
his described symptoms.  However, in cases where the Board 
cannot attribute symptoms to a particular disorder, the 
benefit of the doubt rule applies and the symptoms are 
presumed to be related to the service-connected disability.   
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, the 
Veteran's subjective complaints are presumed to relate to his 
callosities.

The Board acknowledges that the Veteran's callosities are 
generally described as bilateral, with the symptoms 
attributed to both feet equally.  However, the Board notes 
that the ratings assigned are limited by the amputation rule 
and not by the evidence of record.  Under 38 C.F.R. § 4.68 
(2008), the combined rating for disabilities of an extremity 
shall not exceed the rating for the amputation at the 
elective level were amputation to be performed.  For an 
amputation of the lower leg below the knee, the assigned 
rating is 40 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5165 (2008).  

Currently, the Veteran is rated at 30 percent for a chronic 
right ankle sprain and 20 percent for a chronic left ankle 
sprain.  When the Veteran's 30 percent right ankle rating is 
combined with a 10 percent rating for callosities, the 
Veteran's overall disability rating for his right lower 
extremity below the knee becomes 40 percent.  See 38 C.F.R. 
§ 4.25 (2008) (containing the combined ratings table).  Since 
an amputation of the Veteran's right lower extremity below 
the knee would also warrant a rating of 40 percent, this is 
the maximum rating that the Veteran may be assigned.  
Similarly, with respect to the Veteran's left lower 
extremity, the 20 percent left ankle rating would combine 
with the 20 percent rating for callosities and equate to an 
overall disability rating of 40 percent.  

The Board has considered whether the Veteran should receive a 
higher evaluation based on subjective complaints of pain with 
repetition and fatigue.  In rating musculoskeletal 
disabilities with regard to limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, higher compensation is not warranted under these 
provisions because the Veteran's subjective complaints are 
the primary reason for rating under the code assigned by the 
Board.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered, 
including whether extraschedular consideration is warranted 
under 38 C.F.R. § 3.321(b)(1) (2008) (allowing for a special 
rating in cases where there is "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards").  In this case, 
the Veteran is already receiving the maximum benefits 
allowable under the amputation rule.  38 C.F.R. § 4.68.  
Thus, extraschedular consideration is not warranted.


ORDER

Entitlement to an initial rating of 10 percent, but no 
higher, for callosities of the right foot is granted.

Entitlement to an initial rating of 20 percent, but no 
higher, for callosities of the left foot is granted.


REMAND

Upon examination of the evidence, the issue of service 
connection for tinea pedis (athlete's foot), including as 
secondary to service-connected callosities, must be remanded 
for a new VA medical exam.

In Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), the 
Court held that when VA provides a veteran with a medical 
examination related to a claim for service connection, the 
exam must be adequate.  An adequate exam is one which allows 
the Board to make a fully informed decision.  Id. at 311.

In this case, the Veteran received a diagnosis of tinea pedis 
at his July 2006 VA examination.  However, the examiner did 
not provide an opinion as to whether this disorder was 
related to the Veteran's active service or secondarily 
related to his service-connected callosities.  Thus, this 
issue must be remanded to obtain a sufficient opinion.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA 
examination to determine whether he 
suffers from tinea pedis (athlete's foot) 
related to his active duty service, or 
secondarily related to his service-
connected callosities.  The claims file, 
to include a copy of this REMAND, must be 
made available to the examiner for review.  
The examination report should reflect that 
such review was completed.  After 
reviewing the record, examining the 
Veteran, and performing any medically 
indicated testing, the examiner should 
provide a diagnosis for any existing tinea 
pedis or related fungal foot disorders.  
The examiner should then provide an 
opinion as to whether it is more likely 
than not (more than 50 percent 
probability), at least as likely as not 
(50-50 percent probability), or less 
likely than not (less than 50 percent 
probability) that the Veteran's tinea 
pedis is etiologically related to his 
active duty service or proximately due to 
or chronically worsened by his service-
connected callosities.  A detailed 
rationale should be provided.  If it 
cannot be determined whether the Veteran 
currently has tinea pedis that is related 
to service or callosities on a medical 
scientific basis and without invoking 
processes related to guesses or based upon 
mere conjecture, the examiner should 
clearly and specifically state so in the 
examination report, with an explanation as 
to why this is so. 

2. After completion of the above and any 
other development deemed necessary, review 
the expanded record and readjudicate the 
Veteran's claim on appeal. Unless the 
benefits sought are granted, the Veteran 
and his representative, if any, should be 
furnished a supplemental statement of the 
case that fully complies with the 
provisions of 38 C.F.R. § 19.29 (2008).  
The Veteran and his representative, if 
any, should then be afforded the 
opportunity to respond, after which the 
case should be returned to the Board, if 
in order, for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


